                         Case 5:19-cr-00369-XR Document 44 Filed 05/30/19 Page 1 of 7


FILEAO   470 (12/03) Order of Temporary Detention



                                       UNITED STATES DISTRICT COURT                                             MAy3       0    2Oq
                                                    WESTERN DISTRICT OF TEXAS                               CLER(USO,s
                                                                                                           t%ESTE
                                                      SAN ANTONIO DIVISION                                 BY


USA                                                                   §       ORDER OF TEMPORA
                                                                      §        PENDING HEARING PURSUANT TO
vs.                                                                   §              BAIL REFORM ACT
                                                                      §
(3) Adam McGarity                                                     §     Case Number: SA: 19-CR-00369(3,6)-XR
(6) Joel Martinez                                                     §
     Defendant




                      Upon Motion of the                          GOVERNMENT                          ,   it is ORDERED that a

                                      DISTRICT COURT ARRAIGNMENT / DETENTION

 is set for                                            Jun 04, 2019                                   *at           10:30AM
                                                           Date                                                          Time

before                                        U.S. MAGISTRATE JUDGE HENRY J. BEMPORAD
in the         Courtroom C, on the 4th Floor in the John H. Wood, Jr. United States Courthouse, 655
               East Cesar E. Chavez Boulevard, SanAntonio, TX
                                                              Location of Judicial OffIcer

                     Pending this hearing, the defendant shall be held in custody by (the United States Marshal)


and produced for the hearing.




                                    30, 2019
                                    Date                             RICHARD B. FARRER
                                                                     UNITED STATES MAGISTRATE JUDGE




 *If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of
the Government, or up to five days upon motion of the defendant. 18 U.S.C. §3142(0(2).

A hearing is required whenever the conditions set forth in 18 U.S.C. §3142(f) are present. Subsection (1) sets forth the grounds
that may be asserted by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the
attorney for the Government or upon the officer's own motion if there is a serious risk that the defendant (a) will flee or (b) will
obstruct or attempt to obstruct justice, or threaten, injure, or or attempt to threaten, injure, or intimidate a prospective witness or
juror.
                    Case 5:19-cr-00369-XR Document 44 Filed 05/30/19 Page 2 of 7




6/7/2011 Waiver of Detention Hearing




                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS
                                           SAN ANTONIO DIVISION

USA                                                  §
                                                     §
vs.                                                  §     NO: SA:19-CR-00369(3)-XR
                                                     §
(3) Adam McGarity                                    §



                                        WAIVER OF DETENTION HEARING


           At the initial appearance, the government requested that I be detained without bond
pending trial pursuant to Title 18 U.S.C. Section 3142(f).
            I   am aware of my right to a detention hearing and to require the government to meet its
burden of proving that no conditions of release exist which will reasonably assure my appearance
in court and the safety of the community. I know that if I waive my detention hearing, I will
remain in custody pending trial. By signing this Waiver of Detention Hearing I acknowledge that
I   have no questions and understand my rights and the consequences of waiving those rights, and
agree to be detained without bond pending trial.




Date                                                 Defendant

                                                     Name of Attorney for Defendant (Print)

Date                                                 Signature of Attorney for Defendant
                    Case 5:19-cr-00369-XR Document 44 Filed 05/30/19 Page 3 of 7




6/7/2011 Notice of Waiver of Personal Appearance at Arraignment



                                            UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                SAN ANTONIO DIVISION


USA                                                                  §
                                                                     §
vs.                                                                  §   Case Number: SA: 19-CR-00369(3)-XR
                                                                     §
(3) Adam McGarily                                                    §


      NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                      ENTRY OF PLEA OF NOT GUILTY
                    WAIVER OF MINIMUM TIME TO TRIAL

       NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

            1)   Defendant has received a copy of the charging document in this case.
            2) Defendant has read the charging document or had it read to himlher.
            3) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open Court.

            Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes. Defendant request the Court accept his/her waiver of appearance and
entere a plea of "not guilty."


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant


ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO
LATER THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME,
THE DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.
                    Case 5:19-cr-00369-XR Document 44 Filed 05/30/19 Page 4 of 7



6/7/2011 Notice of Waiver of Personal Appearance at Arraignment                                            Page 2


                  4)Defendant understands that he/she has a right to a minimum period of time to
trial so that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro Se.
Defendant further understands that, absent the present waiver, he/she will not be brought to trial
during this thirty (30)-day period.

            Defendant, having conferred with his/her attorney in this regard, hereby WAIVES
the requirement that trial shall not commence less than thirty (30) days from the date on which
the defendant first appears through counselor expressly waives counsel and elects to proceed
pro se.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant



                                          NOTICE OF RIGHT TO CONSENT
                                        TO DISPOSITION OF A MISDEMEANOR

            The U.S. Magistrate Judge may conduct proceedings in any and all Class A
misdemeanor cases, including a jury or non-jury trial, if the defendant voluntarily consents
thereto, and for Class B and C misdemeanors and infractions regardless of consent.

                  PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

                          I DO CONSENT TO MAGISTRATE JUDGE JURISDICTION.
                          I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.

NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTING TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant
                    Case 5:19-cr-00369-XR Document 44 Filed 05/30/19 Page 5 of 7



6/7/2011 Waiver of Detention Hearing




                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS
                                           SAN ANTOMO DIVISION

USA                                                  §
                                                     §
vs.                                                  §     NO: SA:19-CR-00369(6)-XR
                                                     §
(6) Joel Martinez                                    §



                                        WAIVER OF DETENTION HEARING


           At the initial appearance, the government requested that I be detained without bond
pending trial pursuant to Title 18 U.S.C. Section 3142(f).
            I   am aware of my right to a detention hearing and to require the government to meet its
burden of proving that no conditions of release exist which will reasonably assure my appearance
in court and the safety of the community. I know that if I waive my detention hearing, I will
remain in custody pending trial. By signing this Waiver of Detention Hearing I acknowledge that
I   have no questions and understand my rights and the consequences of waiving those rights, and
agree to be detained without bond pending trial.




Date                                                 Defendant

                                                     Name of Attorney for Defendant (Print)

Date                                                 Signature of Attorney for Defendant
                    Case 5:19-cr-00369-XR Document 44 Filed 05/30/19 Page 6 of 7



6/7/2011 Notice of Waiver of Personal Appearance at Arraignment



                                            UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                SAN ANTONIO DIVISION


USA                                                                  §
                                                                     §
vs.                                                                  §   Case Number: SA: 19-CR-00369(6)-XR
                                                                     §
(6) Joel Martinez                                                    §


      NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                       ENTRY OF PLEA OF NOT GUILTY
                    WAIVER OF MINIMUM TIME TO TRIAL

       NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

                 Defendant has received a copy of the charging document in this case.
                   1)
                 Defendant has read the charging document or had it read to him/her.
                  2)
            3)   Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open Court.

            Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes. Defendant request the Court accept his/her waiver of appearance and
entere a plea of "not guilty."


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant


ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO
LATER THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME,
THE DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.
                    Case 5:19-cr-00369-XR Document 44 Filed 05/30/19 Page 7 of 7



6/7/2011 Notice of Waiver of Personal Appearance at Arraignment                                            Page 2


                  4)Defendant understands that he/she has a right to a minimum period of time to
trial so that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro se.
Defendant further understands that, absent the present waiver, he/she will not be brought to trial
during this thirty (30)-day period.

            Defendant, having conferred with his/her attorney in this regard, hereby WAIVES
the requirement that trial shall not commence less than thirty (30) days from the date on which
the defendant first appears through counselor expressly waives counsel and elects to proceed
pro se.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant



                                          NOTICE OF RIGHT TO CONSENT
                                        TO DISPOSITION OF A MISDEMEANOR

            The U.S. Magistrate Judge may conduct proceedings in any and all Class A
misdemeanor cases, including a jury or non-jury trial, if the defendant voluntarily consents
thereto, and for Class B and C misdemeanors and infractions regardless of consent.

                  PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

                          I DO CONSENT TO MAGISTRATE JUDGE JURISDICTION.
                          I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.

NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTING TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant
